DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 10 and 19, Zhu et al. (USPN 10,986,557) teaches establishing DRB and NG3 path and allocating resources to a forwarding path.  Thereafter, a message is sent to modify the path.  NG3 path is switched based on the message sent.  Figure 6-1 to 6-2 and Col. 22, line 14 – Col. 23, line 62 teach the features described above.
However, Zhu does not teach the limitations described in claims 1, 10 and 19 which involve remapping QoS flow from a first DRB to a second DRB by a SDAP entity and other limitations detailed in the claims.
As a result claims 1-20 are novel and non-obvious in view of Zhu and other prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (USPN 10,979,933) teaches transmitting a request message to a first network element by a second network element.  A response message is fed back to the first network element by the second network element on the basis of the request message received from the first network element.
Jin et al. (USPN 10,609,763) teaches determining a first user equipment (UE) that provides relay for second UEs by a base station.  A message comprising identifiers is sent to the first UE by the base station, where the message is used for managing data radio bearers (DRBs) of the first UE, such that the DRBs of the first UE are used for transmitting data of the second UEs, and the identifiers include one-to-one correspondence to the second UEs.
Wu (USPN 10,512,115) teaches receiving a radio resource control (RRC) message from a network before transmitting a first encrypted packet to the network successfully.  The first encrypted packet is transmitted to the network through a first bearer after receiving the RRC message, encrypts a second packet of flow into a second encrypted packet according to the encryption key and bearer identity of a second bearer in 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 
/Chandrahas B Patel/     Primary Examiner, Art Unit 2464